Subdivision 2 of section 34 of the State Rent and Eviction Regulations provides that the Administrator may reduce maximum rents where “ There has been a substantial deterioration of the housing accommodations because of the failure of the landlord to properly maintain the same”. The record is clear that this building has been *699maintained in a deplorable condition and the Administrator’s finding that there has been such a deterioration of housing accommodations as subdivision 2 of section 34 contemplates, is a proper one. We cannot say that his finding, that there has been a 50% reduction in the rental value, was either arbitrary, capricious or unreasonable. The record indicates the condition to be shocking. It was not necessary for the commission, in this case, to make a separate determination of the reduction in value for each separate apartment, inasmuch as the conditions complained of in the main affeeted the entire building and consequently all the tenants. Accordingly, the Administrator’s findings in this respect should be confirmed. There is no necessity, therefore, for us to determine wdiat effect should be given to subdivision 3 of section 34 of the regulations. Order unanimously reversed, with $20 costs and disbursements to the appellant, the determination of the Rent Commission reinstated, and a final order is directed to be entered dismissing the proceeding herein. Concur—Breitel, J. P., Rabin, Frank and Valente, JJ.